Citation Nr: 0711470	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.

2.  Entitlement to an effective date prior to July 30, 2003, 
for the grant of service connection for right temporal grade 
2 oligodendroglioma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently served on active duty from July 1978 
to July 1983, and had a second period of active service from 
June 1985 to October 1992.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for right temporal grade 2 oligodendroglioma, claimed as 
brain tumor and seizures, and assigned an effective date of 
July 30, 2003, for that award, and determined that the award 
of total (100 percent) disability was not permanent, but 
would require re-evaluation in 2006.  The veteran timely 
disagreed with the determination that the total disability 
rating was not permanent, and disagreed with the effective 
date assigned for recognition of his dependents, which was 
also interpreted by the RO as disagreement with the July 30, 
2003, effective date assigned for the grant of service 
connection, and this issue was set forth in the December 2004 
statement of the case (SOC).  The veteran's timely 
substantive appeal was received in January 2005.

The veteran requested a Travel Board hearing.  That hearing 
was conducted in July 2006 before the Undersigned Veterans 
Law Judge.

The veteran's motion for advancement on the docket on the 
basis of severe illness has been granted.  




FINDING OF FACT

The medical evidence establishes that the veteran's slow-
growing malignant brain tumor which could not be completely 
surgically removed has not been eradicated by either 
chemotherapy or radiation therapy, and he must receive 
ongoing chemotherapy, but the underlying tumor of brain 
tissue is not curable.


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance (DEA) allowance under 
Chapter 35, Title 38, United States Code have been met. 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.807, 4.15 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a finding that 
his service-connected disability due to right temporal grade 
2 oligodendroglioma is permanent and total so that his 
dependants are eligible for Dependents' Educational 
Assistance (DEA) benefits.  Basic eligibility for 
certification of DEA benefits exists if the veteran was 
discharged from service under conditions other than 
dishonorable, and has a permanent total service-connected 
disability.  See 38 U.S.C.A. §§ 3500, 3501(a)(1)(A); 38 
C.F.R. §§ 21.3020, 21.3021 (2006).  While there are other 
criteria a claimant may meet to establish basic eligibility 
to DEA benefits, no other criterion is applicable in this 
case.   

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the RO determined, when it awarded the veteran 
service connection for right temporal grade 2 
oligodendroglioma in a February 2004 rating decision, that 
the veteran should be reevaluated in 2006 because there was 
the possibility of improvement.  Since that time, the medical 
evidence establishes that, when the surgery to remove the 
veteran's brain tumor was performed, it was not possible to 
remove the entire tumor.  Further treatment following 
surgery, including radiation therapy and chemotherapy, has 
not eradiated the tumor.  In fact, the seizures triggered by 
the tumor, which led to the initial diagnosis of the tumor, 
have increased in frequency since the February 2004 rating 
decision.  

One of the veteran's treating oncologists has provided 
additional information about the nature and expected course 
of the veteran's brain tumor.  In a November 2004 letter, 
Asha Das, MD, stated that the veteran's tumor was life-long 
and incurable.  This medical statement, together with the 
clinical records from 2003 through 2006, establishes that, 
while the veteran's post-surgical residuals have improved, 
other medical problems due to the tumor have arisen, so that 
the possible overall improvement anticipated by the RO at the 
time of the February 2004 rating decision has not 
materialized.  The medical evidence further establishes that 
such improvement is medically unlikely, and, if improvement 
should occur, it likely would be temporary, since the tumor 
cannot be eradicated and continues to grow.  

The Board finds that, given the evidence of the impairments 
the veteran has a result of a removal of a portion of his 
brain, the impairments he has a result of the seizures due to 
the brain tumor, and the fact that no therapy attempted since 
the brain tumor was diagnosed in 2003 has been successful in 
eradicating the tumor, which continues to grow slowly, the 
veteran has met the criteria for a determination that his 
service-connected disability is permanent and total.  Given 
this finding, the criteria for basic eligibility for DEA for 
his dependants is met.

As this decision is favorable to the veteran, further 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), which provides certain procedural rights for 
claimants for benefits administered by VA, is not required.


ORDER

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is granted.


REMAND

During his Travel Board hearing, the veteran testified that 
he was treated by private physicians for headaches, which the 
veteran's treating oncologists have opined were an early 
symptom of the veteran's brain tumor.  The veteran testified 
that he participated in VA studies of health problems of 
Persian Gulf veterans, including studies related to his 
headaches.  The veteran was not sure if any documents related 
to his medical treatment, especially VA medical evaluations, 
might have included a claim for benefits.  

Given the nature of the veteran's service-connected 
disability, it is the Board's opinion that the veteran should 
be afforded additional assistance and every consideration of 
his claim for an earlier effective date for the grant of 
service connection.  A further attempt should be made to 
determine whether any documents can be located which might 
serve as a formal or informal claim for service connection 
for a disorder now known to be due to a brain tumor prior to 
July 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
law and regulations applicable to his 
claim for an earlier effective for the 
grant of service connection for 
oligodendroglioma, even though this is not 
required under the VCAA, and should be 
advised that evidence of a formal or 
informal claim for service connection 
requires a more specific claim than 
medical records evidencing symptoms or 
clinical care.  

2.  Locate all records of the veteran's 
participation in Persian Gulf registry 
examinations or studies and any and all VA 
clinical records, including records of 
clinical evaluation in San Diego, 
California in 1999.  

3.  All VA clinical records for the 
veteran prior to July 2003 should be 
obtained, and the original files reviewed 
to determine whether there is any document 
which might be construed as a formal or 
informal claim for service connection of a 
disorder.  

4.  The veteran should be afforded the 
opportunity to submit or identify any 
document or record which might be relevant 
to the appeal for an effective date prior 
to July 30, 2003, for the award of service 
connection for oligodendroglioma.

5.  After all development discussed above, 
and any other development which appears 
relevant, has been conducted, the claim 
for an earlier effective date for the 
grant of service connection for 
oligodendroglioma should be readjudicated.  
If the claim is not granted, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


